Citation Nr: 1316313	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  05-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating prior to August 30, 2005, for porphyria cutanea tarda (PCT).

2.  Entitlement to an initial rating in excess of 10 percent from August 30, 2005, through March 26, 2007, for PCT.

3.  Entitlement to an initial rating in excess of 30 percent from March 27, 2007, for PCT.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In June 2007 the RO awarded an increased rating of 10 percent for the Veteran's PCT, effective from August 30, 2005.  In February 2011 the Appeals Management Center (AMC) awarded an increased rating of 30 percent for PCT, effective from March 27, 2007.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter remains in appellate status. 

The Veteran testified at a video-conference hearing before the Board in January 2009.  A transcript has been associated with the record. 

In September 2009 and April 2012 the Board remanded the appeal to the RO via the AMC in Washington, DC, for additional development.  The development has been completed and the case is before the Board for final review.




FINDINGS OF FACT

1.  For the time period prior to August 30, 2005, the Veteran's PCT was manifested by remission without skin lesions due to phlebotomy treatments every month or every other month to prevent flare-ups and by several small scabbed/healing sores on the bilateral arms in February 2005.

2.  From August 30, 2005, through January 9, 2007, the Veteran's PCT was manifested by a dry crusted lesion on the left hand and multiple skin lesions on the upper extremities in April 2006, but otherwise was stable with phlebotomy treatments.

3.  From January 10, 2007, the Veteran's PCT has been manifested by healed sores on his arms, hands, and legs affecting approximately 30 percent of his skin; mild rash and photosensitivity; erythema across the upper back; and two blisters with a denuded base, measuring approximately 5 by 7mm on the palmar aspect of the right wrist and one blister with a denuded base measuring 2 by 8mm, all three of which affected less than 5 percent of the total body area and less than 5 percent of the exposed area.


CONCLUSIONS OF LAW

1.  With resolution of the benefit of the doubt in the Veteran's favor, for the entire time period through January 9, 2007, the criteria for an initial rating of 10 percent, but no higher, for porphyria cutanea tarda have been more nearly approximated.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Code 7815 (2012).

2.  With resolution of the benefit of the doubt in the Veteran's favor, for the time period from January 10, 2007, the criteria for an initial rating of 30 percent, but no higher, for porphyria cutanea tarda have been more nearly approximated.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Code 7815 (2012).

3.  For the time period from January 10, 2007, the criteria for an initial rating in excess of 30 percent for porphyria cutanea tarda have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Code 7815 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2012).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

In any event, June 2004 and November 2005 letters from the RO notified the Veteran of the information and evidence necessary to establish a claim for a higher disability rating.  A March 2006 letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2008 letter also identified the diagnostic criteria that are considered when evaluating service-connected PCT.

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, additional treatment records pertaining to PCT were obtained from the Loma Linda VA Medical Center (VAMC) and from Kaiser Permanente, and the Veteran was afforded additional VA examinations to evaluate the extent of his PCT disability.  Color photographs were also obtained and associated with the claims file.  The evidence of record contains service treatment and personnel records, post-service VA and private treatment records, VA examination reports, lay statements from the Veteran and others, and hearing testimony from the Veteran.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his PCT disability assigned following the grant of service connection, and staged ratings are to be considered.

The Veteran's PCT is rated as noncompensable prior to August 30, 2005, rated as 10 percent disabling from August 30, 2005, through March 26, 2007, and rated as 30 percent disabling from March 27, 2007, pursuant to 38 C.F.R. § 4.118 Diagnostic Code 7815.

7815
Bullous disorders (including pemphigus vulgaris, pemphigus foliaceous, bullous pemphigoid, dermatitis herpetiformis, epidermolysis bullosa acquisita, benign chronic familial pemphigus (Hailey-Hailey), and porphyria cutanea tarda): 
 
 
More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period 
30 
 
At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or exposed areas affected, and; no more than topical therapy required during the past 12-month period 
0
 
Or rate as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

38 C.F.R. § 4.118, Diagnostic Code 7815 (2012).

7801
Scars, other than head, face, or neck, that are deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. cm.).
10
Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

7802
Scars, other than head, face, or neck, that are superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) or greater
10
 
Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).



7803
Scars, superficial, unstable
10
 
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.
 
 
Note (2): A superficial scar is one not associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

7804
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See Sec. 4.68 of this part on the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

7805
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See VA Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708, 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  The Veteran's claim for service connection for PCT was received in January 2003.  The Board has not received a request from the Veteran to be rated under the criteria for scars, including the revised criteria.

Private treatment records from Kaiser Permanent reflect that the Veteran underwent therapeutic phlebotomy for PCT in December 2002 and February 2003.  A January 2003 treatment note described thick, well-tanned skin throughout his body.

The Veteran was afforded a VA skin diseases examination in June 2003.  He indicated that there were periods when he did not have any skin lesions and he did not have any currently.  When he does have them, he described vesicles on the sun-exposed areas, particularly the dorsum of the hands and some on the face and forearms.  He indicated that he has lesions all year, but especially in the summer.  He described having phlebotomy treatment, which always helped improve his skin lesions.  The examiner did note that the Veteran had residual erythema of the face and the dorsum of the hand, but no hypertichosis and no vesicles or bullae.  The examiner commented that the Veteran still had active PCT, but due to recent phlebotomy treatment, he had a temporary remission.

In correspondence received in December 2003, the Veteran stated that he had breakouts of blisters that turn into lesions in the summer with sun exposure, even with sunscreen.  He stated that he typically has four to five blood removal treatments [phlebotomies] during the summer.  In another December 2003 letter, the Veteran indicated that during the summer, usually from March through September or October, he receives phlebotomies every six to eight weeks, which he does for maintenance to keep him stable.  He stated that he also tries to wear long sleeve shirts, hats, and sun screen to avoid porphyria outbreaks.  In a December 2003 statement, the Veteran's wife reported that he gets porphyria blisters more frequently in the summer on areas that are exposed to the sun and that the blisters pop and turn into a lesion and scar.  

In a May 2004 letter from the Veteran's physician, H.Y., M.D., from Kaiser Permanente, the doctor related that the Veteran usually gets a phlebotomy once a month or every other month to maintain low iron to prevent a flare-up of the skin disease, PCT.  

In June 2004 correspondence, the Veteran's wife reported that the Veteran continued to have a few pints of blood removed each year to bring down his iron count and that the treatments really helped with his PCT.  In his June 2004 notice of disagreement with the initial rating assigned for PCT, the Veteran stated that he was "pretty stable," but if he "would stop having [the] phlebotomies, [he] would likely...decline" and begin to have erythema on his face and hands, and vesicles or bullae on any exposed area of his body.  He reported that his hands get blisters and break out if he uses them for any long periods of time.

In a June 2004 letter, Dr. H.Y. indicated that the Veteran's PCT "disease is not severe and he has been receiving phlebotomies on a monthly basis."  He added that he had "followed [the Veteran] and he [had] been doing quite well over the years without any acute complications."

In July 2004 correspondence, the Veteran indicated that as his doctor mentioned, his disease was not severe, but he had been receiving phlebotomies on a monthly basis, "which maintains [his PCT] in a state of remission."  He again explained that if he stopped these treatments, he would go back to where he once was.  He stated that he had accepted that he would be getting phlebotomies for the rest of his life and reported that he was "satisfied with the results as well."  In a July 2004 letter, the Veteran's former coworker recalled that the Veteran had had sores on his arms and hands, but when he saw the Veteran recently he noticed that he "no longer had numerous scabs and sores.  He said he was being treated by his doctor on a regular basis."  The Veteran's longtime friend also described his observations of the Veteran's PCT disability in a July 2004 letter.  He stated that the onset of the Veteran's skin disorder was a mess, with blisters, welts, and sores all over his face, hands, and arms.  However, when he started seeing a new doctor and a better maintenance program with monthly phlebotomies or more as needed to keep the PCT under control, the Veteran was so happy.  He observed that the Veteran was more confident with his appearance and this was the old [friend] that he remembered.

During February 2005 VA treatment at the hepatitis clinic, the Veteran's skin was described as dry with several small scabbed/healing sores on the bilateral arms.  He requested phlebotomy for his history of PCT, indicating that symptoms usually began in the spring.  An August 30, 2005 VA treatment record indicates that he underwent phlebotomy.  During November 2005 treatment, he stated that his porphyria bothers him in the summer and that he usually gets prophylactic phlebotomy in early spring.  He stated that he tries to use sunscreen when outside, but admitted to not using it every day.  The assessment was stable PCT, last phlebotomy August 2005.

During April 2006 VA treatment, the Veteran requested phlebotomy treatment for his porphyria before summer.  He indicated that he had been picking at his skin secondary to stress and that he tries to stay out of the sunlight.  On examination, he had a dry crusted lesion on his left hand.  His PCT was noted to be stable.

During an April 2006 VA general medical examination, the Veteran stated that he works in maintenance and landscaping.  He reported recurrent blisters on the extremities due to PCT and that sun exposure precipitates the lesions.  He stated that he received no current treatment for PCT.  On examination, he had multiple skin lesions on the upper extremities.  

In July 2006 correspondence, the Veteran stated that he continued to have breakouts of PCT, which makes it impossible to be outside or exposed to the sun.  He reported ongoing VA treatment and that the outbreaks were out of control.

A January 10, 2007 VA internal medicine note indicates that the Veteran requested a letter regarding his PCT for his VA disability claim.  On examination, the Veteran had healed sores on his arms, hands, and legs.  His last phlebotomy was in December 2006.  In a March 2007 letter, a VA physician indicated that the Veteran's history of porphyria affected approximately 30 percent of his skin.  He reported that the Veteran must wear sun screen and protective clothing and undergo intermittent phlebotomies to treat PCT.

A June 2007 supplemental statement of the case (SSOC) included an explanation for the basis of the increased, 10 percent rating assigned from August 30, 2005.  The SSOC indicated that the 10 percent rating was assigned from August 30, 2005, the date of VA phlebotomy with additional phlebotomies in April 2006 and September 2006.  Kaiser Permanente records showed a phlebotomy in 2002, but there were no records documenting phlebotomies in 2003 and 2004.

In January 2009, the Veteran testified that his PCT was seasonal and he gets it in the summer.  He stated that since getting more frequent phlebotomies every 60 days, it keeps his iron count down, his lesions do not appear as often, and it keeps him "feeling good."  He testified that he worked for the county for almost 30 years and retired.  Then, he worked for a school district for a few years until he developed cancer.

In June 2009, the Veteran submitted black and white copies of photos, which were date-stamped in May 2006 and appear to show lesions or scabs on the top of both hands.

Additional private treatment records dated from February 2008 through November 2009 from Kaiser Permanente were received in February 2010.  They reflect that the Veteran underwent therapeutic phlebotomy approximately every three months.  In May 2008, he had a mild rash and mild photosensitivity currently from his PCT; there was no erythema.  In August 2008, he had current mild photosensitivity.  In December 2008, the rash on his hands had improved.  In March, July, and November 2009, the rash on his hands was noted to be stable, and in July 2009 he denied current symptoms.

VA treatment records noted stable porphyria in August 2008, October 2008, March 2009, and June 2009.  During routine treatment in January 2010, the Veteran had no new complaints.  On examination, he had erythema [redness] across his upper back.  During May 2010 routine treatment, he reported that he was doing very well.  On examination of the extremities, skin was intact.  

During a September 2010 VA skin diseases examination, the Veteran stated that he gets severe skin reactions when he does not get routine phlebotomies, including blisters all over sun-exposed areas of the skin.  He stated he gets one pint of blood withdrawn during phlebotomy every three months.  No eruption was noted during the current examination.  

The Veteran was afforded a VA skin diseases examination in April 2012.  He described his history of PCT and stated that he develops blisters once or twice a month, lasting about two weeks before healing.  The examiner noted that the Veteran currently had three blisters in varying stages on his hands.  The Veteran denied any systemic manifestations due to PCT and denied using oral or topical medications in the past 12 months for PCT, including systemic corticosteroids or other immunosuppressive medications.  He identified treatment for PCT as phlebotomies every three months on average.  He reported having four or more debilitating episodes in the past 12 months due to PCT, described as blister formations that flare up once or twice each year, requiring additional phlebotomies.  

On physical examination, less than 5 percent of the total body area and less than 5 percent of the exposed area was affected by the bullous disorder.  The examiner described the three blisters as follows: right wrist on palmar aspect has two blisters, both about eight days old and each has denuded base, measuring approximately 5 by 7mm.  One blister was about two days old with denuded base measuring 2 by 8mm.  The examiner reviewed the claims file and indicated that the Veteran's PCT disability requires the Veteran to limit his sun exposure to avoid getting blisters.  The examiner also advised the Veteran to call the VA compensation and pension office if he gets a major flare-up so that the findings could be documented.

The Veteran was also afforded a VA scars examination on the same day in April 2012.  He reported that he gets phlebotomies every three months, and in the start of summer each year, he schedules extra phlebotomies if he thinks the blisters are reappearing.  He stated that he gets two to three flare-ups each year, each lasting two weeks.  He indicated that the blisters heal with hypo and hyperpigmented scars.  The examiner noted that the Veteran had these scars on his forearms, face, back of neck, and on the back and that they were too numerous to count.  The examiner indicated that the Veteran had two painful, unstable scars on the forearms each measuring 1cm square that result in loss of skin approximately twice a month due to light rubbing of the skin of the forearm against furniture, etc.  The diagnosis was scars due to PCT.  

On examination of the right upper extremity, the Veteran had superficial, non-linear scars that were too numerous to count on the shoulder, flexor and extensor surfaces of the forearm, dorsum of the hand, and nail bed of the right thumb.  All scars measured approximately 1cm square, 50 percent were hypopigmented, and 50 percent were hyperpigmented.  Two on the right wrist on the palmar aspect were denuded and painful from new blisters, which developed about eight days ago.  On examination of the left upper extremity, the Veteran had superficial, non-linear scars on the shoulder, ventral and dorsal aspect of the forearm, dorsal hand and left thumb nail bed.  Each measured 1cm square, 50 percent were hypopigmented, and the rest were hyperpigmented.  A fresh blister, which was two days old, on the medial aspect of the left thumb had a denuded base, measured 2 by 8mm, and was painful.  

On examination of the posterior trunk, there were superficial, non-linear scars too numerous to count, each measuring 1cm square.  70 percent were hypopigmented, and the rest were hyperpigmented.  The right and left lower extremities and anterior trunk were not affected.  The examiner summarized that superficial, non-linear scars covered approximately 900cm square of the right upper extremity, 900cm square of the left upper extremity, and 625cm square of the posterior trunk.  None of the scars was deep.

On examination of the head, face, and neck, the Veteran had scars covering the face and back of the neck that were too numerous to count, each measuring about 1cm square.  About 70 percent, or approximately 100cm square, were lightly hypopigmented, the others were close to normal skin.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no induration and inflexibility, abnormal texture, gross distortion or asymmetry of facial features, or visible or palpable tissue loss identified.  None of the scars resulted in limitation of function.  Following a review of the claims file and physical examination, the examiner concluded that the Veteran's scars on his hands and forearms prevented him from doing work where there is a higher chance of abrasions or injuries, such as working on cars or other manual work. 

Unretouched color photographs were taken during the VA scars examination and associated with the claims file in January 2013.  In reviewing the photographs, the Board notes that areas of hypopigmentation are evident on the Veteran's face, upper back and neck, shoulders, and bilateral hands and forearms.

For the time period prior to August 30, 2005, the Veteran's PCT was manifested by remission without skin lesions due to phlebotomy treatments every month or every other month to prevent flare-ups according to Dr. H.Y. and by several small scabbed/healing sores on the bilateral arms in February 2005.  As noted above, the June 2007 SSOC indicated that an increased, 10 percent rating was warranted from August 30, 2005 because the Veteran had periodic phlebotomies since that date, but did not have phlebotomies in 2003 and 2004.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating is warranted from January 30, 2003 for PCT because the May 2004 letter from Dr. H.Y., in fact, documents regular monthly or bimonthly for preventing flare-ups.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After considering the medical and lay evidence of record, however, the Board finds that an initial rating in excess of 10 percent is not warranted for PCT prior to January 10, 2007.  From August 30, 2005, through January 9, 2007, the Veteran's PCT disability was manifested by a dry crusted lesion on the left hand and multiple skin lesions on the upper extremities in April 2006, but otherwise was stable with phlebotomy treatments.  A rating higher than 10 percent is not warranted prior to January 10, 2007, because at no time was the Veteran's PCT shown to involve 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, the criteria for the next higher, 30 percent, rating.

The Board resolves all reasonable doubt in favor of the Veteran and finds that a 30 percent rating for PCT is warranted from January 10, 2007 because VA treatment records reflect that the March 2007 letter, which identified porphyria affecting approximately 30 percent of his skin, was solicited by the Veteran during VA treatment on January 10, 2007; on that date, he had healed sores on his arms, hands, and legs.  In addition, since January 10, 2007, his PCT has been manifested by mild rash and photosensitivity; erythema across the upper back; two blisters with a denuded base, measuring approximately 5 by 7mm on the palmar aspect of the right wrist and one blister with a denuded base measuring 2 by 8mm, all three of which affected less than 5 percent of the total body area and less than 5 percent of the exposed area.

The Board has carefully considered the medical and lay evidence of record, but finds that an initial rating in excess of 30 percent for PCT is not warranted since January 10, 2007, because at no time his PCT disability been manifested by more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, the criteria for the next higher, 60 percent, rating.

The Board has considered other potentially applicable criteria in rating the Veteran's PCT disability, but finds that disfigurement of the head, face, or neck is not shown by the evidence of record, and his scars other than on the head, face, or neck, are not shown by the evidence of record to be deep or to cause limited motion.  Therefore, a higher rating for PCT is not warranted under 38 C.F.R. § 4.118, Diagnostic Code 7815 (2012), Diagnostic Code 7800 (2008) (for disfigurement of the head, face, or neck), or Diagnostic Code 7801 (2008) (for scars, other than the head, face, or neck, that are deep or that cause limited motion).

Although the Veteran's claim for service connection for PCT was received in 2003 and neither the Veteran nor his representative asked that his PCT disability be considered under the revised criteria for evaluating scars, which became effective on October 23, 2008, the Board has also considered these criteria.  However, the Board finds that even under the revised criteria for evaluating scars, a rating higher than 30 percent would not be warranted for the Veteran's PCT disability.  For example, on VA scars examination in April 2012, the Veteran had two scars on his forearms due to PCT that were painful and unstable.  These findings would warrant a 20 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, including Note 2 (effective October 23, 2008).  Similarly, when considering the Veteran's scars of the head, face, or neck, only a 30 percent rating would be warranted based on objective findings documenting two of eight characteristics of disfigurement; on examination in April 2012, the Veteran had scars at least one-quarter inch (0.6 cm) wide at widest part (his were 1cm square) and hypopigmented skin in an area exceeding six square inches (39 sq. cm) (his area of hypopigmentation was approximately 100 sq. cm).

In summary, the most probative evidence indicates that the Veteran's PCT disability more nearly approximates the criteria for an initial 10 percent rating granted from January 30, 2003, through January 9, 2007, and an initial 30 percent rating granted from January 10, 2007.  Higher initial ratings for PCT are not warranted during any applicable time period or stage, and the claim for further increased ratings is denied.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As a final matter, the Board has considered whether the Veteran's PCT disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria for PCT under Diagnostic Code 7815 and under the revised criteria for evaluating scars reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted for any applicable time period. 

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating than those already assigned or granted, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

For the time period through January 9, 2007, entitlement to an initial rating of 10 percent for porphyria cutanea tarda is granted, subject to the law and regulations governing the payment of monetary benefits.

For the time period from January 10, 2007, through March 26, 2007, entitlement to an initial rating of 30 percent for porphyria cutanea tarda is granted, subject to the law and regulations governing the payment of monetary benefits.

For the time period from March 27, 2007, entitlement to an initial rating of in excess of 30 percent for porphyria cutanea tarda is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


